Citation Nr: 0003024	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-09 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic low back 
disability.

2.  Entitlement to service connection for chronic left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from June 1980 to 
November 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) April 1998 rating decision which 
denied service connection for chronic left hip disability and 
declined to reopen the claim of service connection for 
chronic low back disability.  

By April 1998 determination, the RO appears to have found 
that new and material evidence has been submitted to reopen 
the veteran's claim of service connection for chronic low 
back disability (see April 1998 statement of the case).  In 
accord with Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996), the Board must on its own 
conduct an independent review of the matter of whether new 
and material evidence has been submitted in support of a 
claim.

In his July 1998 substantive appeal, the veteran requested an 
RO hearing.  The record shows that an RO hearing was 
scheduled for September 8, 1998, and pursuant to the 
veteran's request, rescheduled for October 26, 1998.  By 
Conference Report, dated October 26, 1998, he canceled his 
hearing and it was agreed that further development of the 
evidence would be conducted.  In view of the foregoing, the 
Board will proceed as though his hearing request has been 
withdrawn.  


FINDINGS OF FACT

1.  Service connection for chronic low back disability was 
denied by RO rating decision in January 1995, and no timely 
appeal therefrom was filed.

2.  Evidence submitted in support of the application to 
reopen the claims of service connection for chronic low back 
disability since the January 1995 RO rating decision is new, 
relevant and probative of the issue at hand.

3.  Medical evidence of record demonstrates that the 
veteran's low back disability was aggravated by his service-
connected left knee disability.

4.  There is no current diagnosis of chronic left hip 
disability; competent medical evidence of record does not 
show that any claimed left hip disability is linked to 
service, any incident occurring therein, or is etiologically 
related to the veteran's service-connected left knee 
disability.


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1995 RO rating 
decision denying service connection for chronic low back 
disability is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

2.  The veteran's low back disability is proximately due to 
or the result of the service-connected left knee disability.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.310(a) 
(1999).

3.  The veteran has not presented a well-grounded claim of 
service connection for chronic left hip disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claim:

Service connection for chronic low back disability was denied 
by January 1995 RO rating decision, finding that medical 
evidence did not show a relationship between the veteran's 
claimed low back disability and his active service period or 
his service-connected left knee disability.  An appeal from 
the January 1995 decision was not filed in a timely fashion.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, that 
rating decision became final and is not subject to revision 
on the same factual basis, but may be reopened on the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a).

The U.S. Court of Appeals for Veterans Claims (the Court) 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  See 
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In addressing whether 
new and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  Id. at 1383-84.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id. at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations, the Board must review all of the 
evidence submitted and associated with the claims folder 
since the final RO rating decision in January 1995.  Evidence 
of record at the time of that RO rating decision included the 
veteran's service medical records which reveal no report or 
clinical finding referable to musculoskeletal symptoms or 
impairment involving the lumbosacral spine.

On VA medical examination in May 1986, no report or clinical 
finding of low back symptoms or impairment was indicated.

By RO rating decision in June 1986, service connection was 
granted for the veteran's left knee disability, and a 10 
percent evaluation was assigned (based on service medical 
records showing in-service onset and treatment of the 
disability, including surgery, and post-service diagnosis of 
chronic left knee disability).  Subsequently, the rating of 
the left knee disability was readjusted on occasion to 
reflect the severity of impairment resulting therefrom.  Most 
recently, by rating decision in December 1998, the left knee 
disability was assigned a 10 percent rating, based on 
evidence of arthritis (Diagnostic Code 5010), and a separate 
30 percent rating was assigned under Code 5257 (knee 
impairment).

On VA medical examination in August 1988, no report or 
clinical finding referable to any low back impairment was 
indicated.

VA medical records from July 1989 to February 1992 reveal no 
evidence of low back impairment.

On January 1994 medical examination at the Brooke Army 
Medical Center, the examiner indicated, in pertinent part, 
that the veteran experienced low back pain, suggesting that 
"chronic irritability and limping" may contribute to his 
back pain.

On September 1994 examination by D. Valdez, M.D., the veteran 
indicated that he experienced left knee and low back pain, 
suggesting that the low back pain was related to his altered 
gait due to left knee disability.  On examination, Dr. Valdez 
opined that the veteran's low back pain was most probably due 
to his altered gait.

On VA medical examination in December 1994, the veteran 
indicated that he strained his back while lifting a heavy 
object at work in 1992, resulting in recurrent low back pain.  
Reportedly, he was informed that his "back condition" was 
related to his left knee disability.  X-ray study of the 
lumbosacral spine revealed no gross abnormality and low back 
strain was diagnosed.  The examiner opined that there was no 
relationship between onset of the veteran's low back pain (a 
direct result of his work injury) and his knee disability; 
the fact that he may walk with a slight limp was deemed 
insufficient evidence to indicate a direct causal 
relationship between the left knee and low back disabilities.  
He concluded that the minor limp could, at most, slightly 
aggravate (but not cause) the "low back problem."

Evidence submitted since the January 1995 rating decision 
denying service connection for a chronic low back disability 
includes VA medical records from January 1996 to November 
1998 documenting frequent treatment associated with the 
veteran's service-connected left knee disability and 
intermittent treatment for low back pain (manifestations of 
the knee disability were also documented on several VA 
compensation and pension examinations performed during this 
period of time).  In August 1997, the clinical impression was 
that he had low back pain, probably due to strain on walking 
to relieve the left knee pain.  

A June 1994 magnetic resonance imaging (MRI) study of the 
veteran's lumbar spine (received by the RO in February 1998), 
revealed normal alignment and no congenital stenosis, but 
some abnormality at L2-3, L3-4, and L4-5 was indicated.

Private medical records from May 1997 to September 1998 
reveal treatment for the veteran's left knee and low back 
pain.  On examination in August 1997, P. Seoane, M.D., 
indicated that a May 1997 MRI study of the lumbar spine 
revealed degenerative disease at L3-4 and L4-5 with a small 
herniated nucleus pulposus at the left L4-5 and mild 
narrowing of the foramen for the L5 nerve root.  He discussed 
the clinical history of the veteran's service-connected left 
knee disability, productive of altered gait and functional 
impairment, and subsequent development of low back 
symptomatology; his clinical impression was "lumbar 
syndrome, secondary to chronic left knee problems and altered 
gait;" an unconfirmed diagnosis of L4-5 left-sided disc 
herniation impinging on the L5 nerve root was indicated.  In 
September 1998, Dr. Seoane diagnosed L4-5 lumbar disc 
herniation and instability.  On review of the "extensive" 
medical records (including veteran's service medical 
records), the physician opined that the lumbar spine problems 
were directly caused by the altered gait (caused by the left 
knee problem).

On VA medical examination in January 1998, the veteran 
indicated that he sustained low back injury in about 1993 and 
experienced recurrent (and gradually increasing in severity) 
back pain.  X-ray study of the lumbosacral spine revealed 
"no gross abnormality."  Musculoskeletal-type lumbosacral 
discomfort, with scan evidence of mild, non-surgical L4-5 
disc disease presently showing no objective evidence of 
radiculopathy, was diagnosed.  The examiner indicated that he 
did not associate the left knee injury with the veteran's 
lumbosacral difficulties.

On VA medical examination in November 1998, including a 
review of the claims file, the veteran indicated that he had 
a low back injury at work in January 1991, resulting in 
recurrent, gradually intensifying lumbosacral pain (also 
describing a history of left knee disability requiring 
numerous surgeries).  He stated that the low back pain was 
related to his altered gait and left knee disability.  X-ray 
study of the lumbosacral spine showed decreased disc spaces 
at L4-5 and L5-S1 and loss of normal curvature (the 
examiner's review of June 1994 and May 1997 MRI studies 
revealed disc herniation at L4-5).  Degenerative disc disease 
at L4-5 and L5-S1, herniated nucleus pulposus at L4-5 with 
moderate left lower extremity radiculopathy, and chronic 
lumbar strain due to degenerative disc disease and herniated 
nucleus pulposus were diagnosed.  The examiner opined that 
the veteran's low back injury (in 1991) was not a direct 
result of his service-connected left knee disability.  The 
severity of the left knee instability was marked and 
rehabilitation (to regain normal activity, range of motion, 
and weight-bearing) was unsuccessful; he concluded that the 
gait and stance changes caused by the left knee instability 
and limitation of range of motion significantly aggravated 
the nonservice-connected low back injury.

Based on the foregoing, the Board concludes that the newly 
submitted evidence, as discussed above, is material to a 
reopening of the veteran's claim of service connection for 
chronic low back disability in that it includes evidence that 
must be considered to fairly decide the merits of the claim.  
Specifically, the claim was denied by the RO in January 1995 
based on a finding that the medical evidence did not show a 
relationship between the claimed disability and his active 
service period or the service-connected left knee disability.  
The newly submitted evidence shows intermittent medical 
treatment associated with low back symptomatology and 
documents the presence of objectively demonstrable disability 
involving the lumbosacral spine; at the time of the rating 
decision in January 1995, the only evidence of low back 
disability consisted of December 1994 VA medical examination 
diagnosing low back strain (without radiographic evidence of 
lumbosacral spine impairment).  Most importantly, the newly 
submitted evidence includes medical opinion to the effect 
that the veteran's current organic low back disability 
(including degenerative changes) is related to the altered 
gait caused by left knee disability.  Given the nature of 
this claim, there is new and material evidence sufficient to 
reopen the claim of service connection for chronic low back 
disability.  Thus, the Board will review the claim de novo.

The record indicates that the veteran's claim of service 
connection for chronic low back disability is well grounded.  
VA, therefore, has a duty to assist in the development of 
facts pertinent to the veteran's claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
In this regard, all available pertinent records have been 
obtained and associated with the claims folder.  On review of 
such material, the Board is satisfied that the veteran has 
been adequately assisted in the development of his claim, and 
that there are no outstanding records which the RO has not 
obtained or attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131.  Service connection may also be allowed on a 
presumptive basis for arthritis, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disability has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Thus, under 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disability, such 
veteran shall be compensated for the degree of disability, 
but only that degree over and above the degree of disability 
existing prior to the aggravation.  Cf. 38 C.F.R. § 3.322 
(1999).

Based on the above record, the Board finds that the evidence 
supports service connection for the veteran's chronic low 
back disability on secondary basis.  As indicated above, his 
service medical records do not reveal any report or finding 
of the presence of any low back symptomatology, and there is 
no clinical evidence showing the onset of low back arthritis 
within one year after his separation from service; thus, 
service connection for chronic low back disability on a 
direct or presumptive basis is not warranted.  38 U.S.C.A. 
§§ 1101, 1110; 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Although the date of onset of the veteran's low back 
disability (including degenerative changes) is unclear, it 
appears that he sustained work-related injury to the low back 
in 1991 or 1992, many years after service separation.  Recent 
medical opinions discussed in detail above indicate that the 
work-related back injury was not caused or related to his 
service-connected left knee disability.  Nevertheless, VA and 
private physicians treating the veteran over the years and 
examining him for VA compensation and pension purposes 
clearly indicated that his altered gait was caused by the 
service-connected left knee disability, and that the altered 
gait aggravated his chronic low back disability (see e.g. Dr. 
Seoane's September 1998 opinion and VA examiner's November 
1998 opinion).  Thus, service connection for chronic low back 
disability, including degenerative changes, is warranted in 
this case on a secondary basis.  

Service connection claim:

As indicated above, service connection may be allowed for 
chronic disability, resulting from injury or disease, 
incurred in or aggravated by the veteran's period of active 
service, 38 U.S.C.A. § 1131, and may also be allowed on a 
presumptive basis for arthritis if it becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

As discussed above, service connection may not only be 
granted for a disorder found to be proximately due to or the 
result of a service-connected disability, but also when it is 
shown that the claimed (nonservice-connected) disability has 
been aggravated by the service-connected disability.  See 
Allen, 7 Vet. App. 439.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence, see Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993), and established 
the following rules with regard to claims addressing the 
issue of chronicity.  Chronicity under the provisions of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy, 1 Vet. App. at 81.  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza, 7 Vet. App. 498; see also, 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records, as identified above, 
do not reveal any report or clinical findings referable to 
any left hip symptoms or impairment.

On VA medical examination in May 1986, no report or clinical 
findings referable to any left hip symptoms or disability 
were indicated.

By RO rating decision in June 1986, service connection was 
granted for the veteran's left knee disability, and a 10 
percent evaluation was assigned (based on service medical 
records showing in-service onset and treatment of that 
disability, including surgery, and post service diagnosis of 
a chronic left knee disability).  Subsequently, the 
evaluation of the left knee disability was readjusted on 
numerous occasions so as to reflect the severity of 
impairment resulting therefrom.  Most recently, by a rating 
decision in December 1998, the left knee disability was 
assigned a 10 percent rating based on evidence of arthritis 
(Diagnostic Code 5010), and a separate 30 percent rating for 
knee impairment under Code 5257.

On VA medical examination in August 1988, no report or 
clinical findings referable to any left hip impairment were 
indicated.

On VA medical examination in December 1994, the veteran 
reported, in pertinent part, experiencing low back pain 
associated with numbness and tingling to the left hip, but a 
chronic left hip disability was not diagnosed on examination.

VA and private medical records and numerous VA compensation 
and pension examinations from July 1989 to November 1998, as 
identified above, reveal medical treatment and evaluations of 
various symptoms and impairments including associated with 
the veteran's left knee and low back disabilities.  On 
several occasions during this period, he indicated that he 
had left hip pain (see e.g. VA medical examination report in 
December 1994 and VA outpatient treatment in September 1996 
and May 1998).  X-ray study of the left hip was performed in 
conjunction with treatment by Dr. Valdez in April 1997, but 
impairment involving that hip was not identified on 
examination.  In September 1998, Dr. Seoane examined the 
veteran and reviewed his "extensive" medical records 
(including the service medical records), but left hip 
disability was not evident on examination.

Based on the foregoing, the Board finds that the claim of 
service connection for a chronic left hip disability is not 
well grounded.  Organic disability of the left hip was not 
evident during active service or indeed at any time 
thereafter.  Although post-service medical records, as 
discussed above, reveal occasional reports of left hip pain, 
a chronic hip disability was not diagnosed at any time during 
medical treatment.  It appears that X-ray study of the left 
hip was performed during treatment by Dr. Valdez in April 
1997, but there is no indication that it showed any 
impairment.  The veteran underwent numerous VA medical 
examinations between the time of his service separation and 
November 1998; he was also examined by Dr. Seoane in 
September 1998 (and the examination included the physician's 
review of the pertinent medical records) and a chronic left 
hip disability was not evident at that time.  As there is no 
current confirmed diagnosis of organic disability of the 
veteran's left hip, the claim must be denied as not well 
grounded.  See Rabideau, 2 Vet. App. 14; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (absent proof of present 
disability, there can be no valid claim).

The Board is mindful of the veteran's contention that he 
currently has a chronic disability involving the left hip, 
and that such disability is related to his service-connected 
left knee disability.  While the credibility of his 
contention is not challenged and his competence to testify 
with regard to observable symptoms of recurrent pain is 
noted, consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a lay person, to 
render a medical diagnosis of chronic organic disability of 
the left hip, or to provide a nexus or etiological link 
between any current symptomatology and his service-connected 
left knee disability.  See Grivois, 6 Vet. App. at 140, 
citing Espiritu, 2 Vet. App. at 494. 

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim of 
service connection for a chronic left hip disability.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

New and material evidence having been presented in support of 
the claim of service connection for chronic low back 
disability, the claim is reopened.

Service connection for chronic low back disability, including 
degenerative changes, is granted.

Service connection for chronic left hip disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

